Citation Nr: 1400423	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-07 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for the residuals of status post left inguinal hernia repair with scarring.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to the benefits currently sought on appeal.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The Board has reviewed the VVA file and determined that documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran has not had recurrence of a service-connected left inguinal hernia; service-connected residuals of the postoperative left inguinal hernia do not require the use of a truss and are essentially asymptomatic, except for a tender and painful scar.

2.  The Veteran's current low back disorder did not have its onset during active military service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for status post repairs of a left inguinal hernia have not been met.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2013).

2.  The criteria for a separate compensable evaluation for a scar in the area of the left inguinal hernia have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7804 (2013).

3.  The criteria for establishing service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, including medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO sent a letter to the Veteran in June 2010 providing him with adequate notice as to the evidence necessary to substantiate his claims and his and VA's respective duties in obtaining such evidence.  This included information on increased rating claims and service connection claims in addition to information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate and adequate VA examinations in August 2010 and August 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient.  Therefore, the Board concludes that VA has complied with its duty to assist the Veteran.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating for Residuals of Status Post Left Inguinal Hernia Repair

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Once service connection has been established and the Veteran is not disagreeing with the initial rating but rather is asserting that the disability has worsened and a higher rating is warranted, as in this case, "the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (explaining a difference between an increased rating claim and a disagreement with the initial rating assigned).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether "staged ratings" are warranted; i.e. separate ratings for different periods of time, based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.

The Veteran's service-connected postoperative left hernia disability is rated pursuant to Diagnostic Code 7338, which provides ratings for inguinal hernia.  A small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensable (0 percent) disabling.  An inguinal hernia that is not operated, but is remediable, is rated noncompensable (0 percent) disabling.  A postoperative recurrent inguinal hernia, readily reducible, and well supported by truss or belt is rated 10 percent disabling.  A small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7338.

The provisions of 38 C.F.R. § 4.31 also indicate that a zero percent evaluation will be assigned when the symptomatology required for a compensable rating is not shown.  See 38 C.F.R. § 4.31.

Historically, the Veteran's service treatment records note that he underwent surgical repair of a left inguinal hernia in January 1974.  A February 1980 rating decision granted service connection for the residuals of status post left inguinal hernia repair and awarded an initial noncompensable (0 percent) disability rating, effective November 1979.  The Veteran did not appeal that decision.  On June 14, 2010, VA received a claim filed by the Veteran for an increased rating for his service-connected postoperative inguinal hernia.  Therefore, the period predating the Veteran's June 2010 claim is not at issue, but rather the issue is entitlement to a compensable rating for the period beginning June 14, 2010.

In a statement in support of his claim, the Veteran noted that he "continue[s] to experience sharp pulsating pain to the left groin region."  Additionally, he stated that he has "had pain and numbness to the left groin region for years after [his] discharge from the military in November 1978" and he takes ibuprofen (600 milligrams) to alleviate the pain.  However, he has not indicated any treatment sought specifically for this condition since the procedure in 1974.  

An August 2010 VA examination report notes the Veteran's history of right inguinal hernia repair in 1974 with resulting "pain and numbness to the area distal to the incision."  On examination no inguinal, ventral, or femoral hernias were detected.  There was no indication for a supporting belt.  The surgical scar was well-healed, linear, and measured 8 centimeters by 0.5 centimeters.  The examiner noted that there was "no skin breakdown" and that it was a "superficial scar with no underlying tissue damage."  Although the report indicates that the scar is "not painful on examination," the examiner also noted a "well healed left inguinal hernia repair with residual tenderness."  The subjective complaints of local discomfort conflict with the examiner's finding that there was "no tenderness to palpation" of the abdomen.

In a buddy statement submitted in October 2010, the Veteran's boss indicated that the Veteran wears "an ergonomic belt in order to perform his duties."  However, the remainder of the statement refers to the Veteran's back pain, making it unclear as to the purpose of the belt.  On his Form 9, the Veteran also noted that he "has to wear a belt to reduce [his] pain level."  This statement is not supported by the available medical evidence of record, though.  There is nothing in the record to suggest that use of a belt was suggested for relief of pain caused by residuals of a postoperative left inguinal hernia.   

Based on the evidence of record, the Board finds that a compensable disability rating is not warranted for the Veteran's service-connected status post left inguinal hernia repair, for the period beginning June 14, 2010.  The medical evidence during this time period shows the Veteran's subjective complaints of pain at the site of the left hernia repair, but no findings of a current left inguinal hernia on examination.  The objective medical evidence fails to establish a post-operative recurrent inguinal hernia, readily reducible and well supported by a truss or belt (for a 10 percent rating) or a small or large postoperative recurrent hernia that was not well supported by a truss or readily reducible (for higher ratings).

The Veteran is competent to identify symptoms such as pain and tenderness because he personally experiences them.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr, 21 Vet. App. at 303.  He further is credible in identifying these symptoms, as there is no reason to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a showing of interest, bias, and inconsistent statements generally are the factors used to evaluate credibility).  However, his contentions do not support his claim for a compensable rating for his underlying disability.  Despite the Veteran's evidence as to the observable symptoms of his disability, such as pain, the objective evidence before the Board shows that those manifestations do not satisfy the diagnostic criteria for a compensable rating for an inguinal hernia under Diagnostic Code 7338.  As a result, his assertions do not constitute evidence that this disability warrants an increased rating for the time period under discussion.

For all the foregoing reasons, the Veteran's claim for a compensable rating for the residuals of status post right inguinal hernia repair for the period from June 14, 2010 must be denied.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the Veteran's service-connected hernia disability are contemplated by the schedular criteria and the assigned schedular evaluation is adequate, as discussed above.  The rating criteria provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extra-schedular consideration is not warranted.

The Board has additionally considered whether a separate evaluation is warranted for scarring in the left inguinal area.  Pursuant to the criteria for rating skin disabilities, one scar that is unstable or painful warrants a 10 percent evaluation.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  Higher evaluations require a greater number of painful or unstable scars. 

In this case, upon VA examination conducted in 2010, the VA examiner noted scarring, without pain on examination.  Additionally, the examiner found that there was "no skin breakdown" and the scar is "superficial" without signs of inflammation or edema.  The scar was not found to limit the Veteran's motion and there was "no limitation of function due to the scar."  Although the examiner found that the scar was not painful, the Veteran has repeatedly indicated numbness and pain around the scar.  Also, the examiner noted "residual tenderness" when evaluating the left inguinal hernia repair.  Accordingly, the Board concludes that a separate 10 percent evaluation is warranted under code 7804, effective from June 14, 2010.  However, an evaluation higher than 10 percent is not warranted at this time because it has not been shown that there is more than one scar.

In sum, for the entirety of the appeal period, the preponderance of the evidence supports a continuation of the noncompensable evaluation for residuals of left inguinal hernia repair under Diagnostic Code 7338, and the grant of a separate 10 percent evaluation for a painful scar in the area of the right inguinal hernia, effective from June 14, 2010, the date of the claim for an increased rating.  To this extent, the appeal is granted.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).

Service Connection for a Low Back Disability

The Veteran contends that his current low back disability is related to service. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If the condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  After an examination and imaging studies of the Veteran's back in August 2012, the examiner specifically diagnosed degenerative disc disease and noted that there was no arthritis present.  Degenerative disc disease is not one of the enumerated chronic diseases and, thus, the presumption under 38 C.F.R. § 3.303(b) does not apply. 

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran submitted various buddy statements and personal statements to attest to the pain he feels in his back on a daily basis and effects of this pain on his daily life.  The Veteran's VA treatment records from June 2010 confirm that the Veteran has "multilevel degenerative disc disease of the lumbar spine."  Accordingly, the Board finds that Shedden element (1) has been satisfied, as the Veteran has a current disability. 

The Veteran's service treatment records show that he was treated for low back pain in October 1976 after being "injured playing football" and was assessed with a "L-S strain."  On a Report of Medical History dated in March 1977, the Veteran indicated he had recurrent back pain.  In June 1978, he was monitored for low back pain and the examiner determined he had an "acute lumbar strain."  The Board finds that element (2) of the Shedden analysis has been met.

Turning to the crucial element (3) of Shedden, the Board finds that the totality of evidence is against the finding that the Veteran's current back condition is connected to active service.  

Although the Veteran had treatment for a lumbar strain in service, a follow up of that treatment found that the issue had "resolved."  Additionally, documentation from June 1978 notes that the "X-ray examination of the lumbosacral spine in multiple views reveals nothing to suggest fracture, sublaxation or osseous disease" and ultimately had "normal" findings.  His ETS physical in September 1978 is silent for complaints of low back pain in addition to his Report of Medical History.  The Veteran underwent a back examination for VA purposes in August 2012.  During the examination, the Veteran indicated that in service, another service member fell off a Howitzer, landed on him, and he strained his right knee and hurt his back.  However, the examiner noted that "there is no indication that he hurt his back in a trauma nexus on active duty."  After a review of the case file and a physical examination, the examiner found that the Veteran's current back disorder "was less likely than not...incurred in or caused by the claimed in-service injury, event or illness."  The rationale was that the "symptom relationship is just too remote and not cause effect established."  

The Board has considered statements from the Veteran alleging his low back disability is due to service and that his low back has continued to deteriorate since 1974.  By extension, the statements from his boss and coworkers have also been considered.  To the extent the Veteran generally alleges a relationship between his current back disability and his in-service injury, he is not competent to state that his in-service back strains are the cause of his current low back disability without some evidence that he has the requisite training or experience necessary to render him competent to make such a determination.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(1).

With regards to the alleged recurrent nature of his symptoms, the Veteran is competent to assert that he has had low back problems since service because it has been experienced by him.  See Layno, 6 Vet. App. at 470 (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  In weighing credibility, factors for consideration include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  However, "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Yet the lack of such evidence, as discussed below is the case here, in combination with other factors may lead to the determination the a lay witness is not credible.

The Veteran's assertion of chronic or recurrent low back symptomatology is inconsistent with the other evidence.  Particularly, though the Veteran alleges his low back has deteriorated since service, he denied recurrent back pain on his ETS physical examination and report of medical history in September 1978.  Additionally, the Board notes that the medical evidence of record shows that he did not seek treatment for his low back until May 2010, more than 30 years after he separated from active duty.  Such a lengthy period of silence is a factor that tends to weigh against service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).

Such a lengthy period of silence additionally raises considerable suspicion as to motive.  See Shaw v. Principi, 3. Vet. App. 365 (1992) (a Veteran's delay in asserting a claim weighs against it).  It indeed suggests that the Veteran's assertion of persistent low back problems since service is based on his self-interest in gaining financially.

By contrast, the Board attaches great probative weight to the clinical findings of skilled, unbiased professionals, and therefore accords the August 2012 VA examination high probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The examiner provided detailed clinical findings and conclusions, which were based upon a history provided by the Veteran and his claims file, a physical examination, and medical principles.  He found it less likely than not that the Veteran's low back problem is related to service.  

As shown, there is no competent and credible evidence or record linking the Veteran's low back disability to service.  Accordingly, the Board finds that the preponderance of the evidence is against service connection for a low back disability, and there is no reasonable doubt to resolve in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

A compensable rating for service-connected status post repairs of a left inguinal hernia is denied.

Entitlement to a separate 10 percent evaluation for a left inguinal hernia scar is granted, effective from June 14, 2010, subject to the applicable law governing the award of monetary benefits.

Service connection for a low back disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


